                                                   1 GORDON C. YOUNG (SBN 158100)
                                                     Gordon@BarrYoungLaw.com
                                                   2 DAVID MONSOUR (SBN 301448)
                                                     David@BarrYoungLaw.com
                                                   3 BARR & YOUNG Attorneys
                                                     318-C Diablo Road
                                                   4 Danville, California 94526
                                                     Telephone: (925) 314-9999
                                                   5 Facsimile: (925) 314-9960

                                                   6 Attorneys for Defendant
                                                     CHARLES SCHWAB & CO., INC.
                                                   7

                                                   8
                                                                              IN THE UNITED STATES DISTRICT COURT
                                                   9
                                                                           FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                  10

                                                  11    JULIANNA MCFADDEN,                                No. 2:18-cv-02193-MCE-DB
                                                  12                       Plaintiff,                     STIPULATED REQUEST FOR
                                   ATTO RN EYS




                                                                                                          DISMISSAL OF DEFENDANT CHARLES
   D A N V I L L E , C A L I F O R N I A 9 4526
    T E L E P H O N E : (925 ) 31 4-9999
    F A C S I M I L E : (925) 314 -996 0




                                                  13            vs.                                       SCHWAB & CO., INC. WITH PREJUDICE
           318-C D I A B L O R O A D




                                                                                                          AND ORDER THEREON
B AR R & Y OUNG




                                                  14    CHARLES SCHWAB & CO., INC. and
                                                        FIDELITY BROKERAGE SVS.,
                                                  15

                                                  16                       Defendants.
                                                  17

                                                  18
                                                  19         IT IS HEREBY STIPULATED, by and between Plaintiff JULIANNA MCFADDEN
                                                  20 (“Plaintiff”), in Pro Se, and Defendant CHARLES SCHWAB & CO., INC. (“Schwab”), by and

                                                  21 through its counsel of record, that Schwab be dismissed from this action with prejudice. See Fed.

                                                  22 R. Civ. Pro. 41(a)(1)(A)(ii). Plaintiff does not wish to dismiss Defendant FIDELITY

                                                  23 BROKERAGE SVS. at this time.

                                                  24         IT IS HEREBY SO AGREED.
                                                  25 Dated: January 15, 2019
                                                                                                  By: /s/ Julianna McFadden________
                                                  26
                                                                                                          Julianna McFadden, in Pro Se
                                                  27

                                                  28     STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT CHARLES SCHWAB & CO.,
                                                                        INC. WITH PREJUDICE AND ORDER THEREON
                                                                                                          1

                                                                                                          2 Dated: January 15, 2019                                BARR & YOUNG ATTORNEYS
                                                                                                          3
                                                                                                                                                                   By: /s/ Gordon C. Young________
                                                                                                          4                                                                Gordon C. Young, Esq.
                                                                                                                                                                           Attorneys for Defendant
                                                                                                          5                                                                Charles Schwab & Co., Inc.
                                                                                                          6

                                                                                                          7                                                           ORDER

                                                                                                          8           Pursuant to the parties’ stipulation, it is so ordered.1

                                                                                                          9

                                                                                                         10 Dated: January 18, 2019

                                                                                                         11

                                                                                                         12
                       ROAD ATTO RN EYS

                                                                                    F O R N I A 9 4526
                                                                                           0 4-9999
                                                                                         ROAD
B AR R & Y OUNG A T T O R N E Y S

                                                                   L I F O RDNIIAAB L9O4526




                                                                                                         13
                                                                                        ) 31
                                                                            ) A31L I4-9999
                                                                                     -996
                     O OUNG




                                                                                 (925
                                                                              FACS
                                                                   H O N E :314




                                                                                                         14
                                                                    LE, C
                                           F A C S I MTI LE EL E: P(925)
                A B LY


                                           T E L E P HDOANNEV: I L(925
                                                                 318-C
       B AR RD I&
                                          DANVILLE, CA
      318-C




                                                                                                         15

                                                                                                         16

                                                                                                         17

                                                                                                         18
                                                                                                         19

                                                                                                         20 DLB:6
                                                                                                              DB/orders/orders.pro se/mcfadden2193.stip.dism.ord
                                                                                                         21

                                                                                                         22

                                                                                                         23

                                                                                                         24

                                                                                                         25

                                                                                                         26   In light of the parties’ stipulation, defendant’s November 27, 2018 motion to compel arbitration
                                                                                                              1

                                                                                                         27 (ECF   No. 6) is denied without prejudice as having been rendered moot.
                                                                                                                                                                2
                                                                                                         28    STIPULATED       REQUEST      FOR   DISMISSAL     OF DEFENDANT CHARLES SCHWAB & CO.,
                                                                                                                                       INC. WITH PREJUDICE AND ORDER THEREON
